                                                                                                                                    Rev. October 28, 2015
                         Case 5:18-cr-03409-KG Document 112 Filed 03/26/19 Page 1 of 1
                                        UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                       SENTENCING MINUTE SHEET
 CR No:          18-3409 KG                              USA vs.:      GONZALEZ-SEBASTIAN, ET AL.
     Date:       3/26/2019                           Name of Deft:     TOMAS FELICIANO FRANCISCO-PEDRO
                     Before the Honorable:       KENNETH J. GONZALES, UNITED STATES DISTRICT JUDGE
         Time In/Out:        8:59-9:23 AM                              Total Time in Court (for JS10):         24 MINUTES
                  Clerk:     YVONNE CORONADO                                             Court Reporter:       DANNA SCHUTTE EVERETT

                 AUSA:       LUIS MARTINEZ                                        Defendant’s Counsel:         ANDRE POISSANT
      Sentencing in:         LAS CRUCES                                                       Interpreter:     EDITH MONROY
 Probation Officer:          RHIANNON WORK                                                        Sworn?       X   Yes                      No
       Convicted on:          X    Plea               Verdict                                      As to:      X   Information              Indictment
                  If Plea:    X    Accepted           Not Accepted     Adjudged/Found Guilty on Counts:

    If Plea Agreement:        X    Accepted           Not Accepted            No Plea Agreement                Comments:

Date of Plea/Verdict:        1/8/2019                                                               PSR:       X   Not Disputed             Disputed

         PSR:        X       Court Adopts PSR Findings         Evidentiary Hearing: X Not Needed Needed
                             COURT VARIES; PAGE 2 CORRECTION TO DOB; PAGE 6, PARAGRAPH 39 CORRECTION TO
                             SPELLING OF HOMETOWN AND PAGE 7, PARAGRAPH 44, EDUCATION WAS IN GUATEMALA
Exceptions to PSR:           NOT MEXICO
         SENTENCE IMPOSED                             Imprisonment (BOP):          244 DAYS OR TIME SERVED, WHICHEVER IS LESS
Supervised Release:          1 YEAR UNSUPERVISED RELEASE                      Probation:
       500-HOUR DRUG PROGRAM                          BOP SEX OFFENDER PROGRAM                   OTHER:

X      Court recommends ICE begin removal proceedings immediately or during service of sentence                              ICE not applicable

                                                 SPECIAL CONDITIONS OF SUPERVISION
X      No re-entry without legal authorization                                      Home confinement for ____ months ____ days
       Comply with ICE laws and regulations                                         Community service for ____ months ____ days
       Participate in/successfully complete subst abuse program/testing             Reside halfway house ____ months ____ days
       Participate in/successfully complete mental health program                   Register as sex offender
       Refrain from use/possession of alcohol/intoxicants                           Participate in sex offender treatment program
       Submit to search of person/property                                          Possess no sexual material
       No contact with victim(s) and/or co-deft(s)/co-conspirator(s)                No computer with access to online services

       OTHER:
 Fine:       $                                                                             Restitution: $
 SPA:        $     WAIVED                        ($100) as to each Count                 Payment Schedule:            Due Imm.          X Waived
                  The defendant is subject to the provisions of the Justice for Victims of Trafficking Act of 2015, which requires the Court to assess an
                  amount of $5,000 on any non-indigent person or entity convicted of an offense under 18 U.S.C. Chapters 77, 109A, 110, 117; or Section
                  274 of the Immigration and Nationality Act (8 U.S.C. § 1324). The Court finds the defendant is indigent and will not be required to pay
 OTHER:           the $5,000 assessment.

       Advised of Right to Appeal                X    Waived Appeal Rights per Plea Agreement

X      Held in Custody                                Voluntary Surrender

       Recommended place(s) of incarceration:

       Dismissed Counts:
                                               DEFENSE COUNSEL STATES A SENTENCE 244 DAYS TO BE APPROPRIATE, IN THE ALTERNATIVE
                                               WOULD ASK FOR 12 MONTHS AND 1 DAY. GOVERNMENT RECOMMENDS 12 MONTHS AND 1
OTHER COMMENTS:                                DAY, HOWEVER, DOES NOT OBJECT TO A TIME SERVED SENTENCE. GOVERNMENT MAKES
                                               ORAL MOTION TO DISMISS INDICTMENT. COURT GRANTS ORAL MOTION; COUNSEL TO FILE A
                                               MOTION AND ORDER WITH THE COURT. DEFENDANT ALLOCUTES
